Opinion of the Court by
Judge Saffold.
By the 38 th section of the Act of 1819, “To regulate “ the proceedings of the Courts of Law and -Equity in this “ State.” In cases of appeals from Justices of the peace, the Court before whom such appeal shall be brought, shall proceed to try the same according to the justice and equity of the case, without regarding any defect in the Warrant, capias, summons, or other proceeding of the Justice of the peace before whom the same was tried.(a) It is believed that this Statute cured every defect to which the rer related, and that neither the demurrer nor a motion to quash the proceedings should have been sustained.
If the defendant wished to plead to the merits,- he should have asked and obtained leave. As the Record does not shew that he offered to plead, the Circuit Court rightly rendered judgment against him.
Let the judgment be affirmed, (b)


 Laws Ala. p. 189.



 See Laws Alabama, p. 507, 8, 511, &c.